Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I including claims 1-12, 19-20 in the reply filed on 06/21/2022 is acknowledged.
	Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-12 are to a process comprising a series of steps, and clams 19-20 to a system /apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1. (Original) A method, comprising: 
mapping item codes of a product catalogue to vectors plotted in multidimensional space based on contexts of the item codes within a transaction history; 
assigning each item code to a corresponding item vector; and 
providing substitute item codes for a given item code that is out-of-stock based on similarity values calculated from first vectors associated with the substitute item codes and a second vector associated with the given item code.

Step 2A Prong 1 analysis: Claims 1-12, 19-20 recite abstract idea.
Claim 1, recites the limitations, “mapping item codes of a product catalogue to vectors plotted in multidimensional space based on contexts of the item codes within a transaction history; assigning each item code to a corresponding item vector; and providing substitute item codes for a given item code that is out-of-stock based on similarity values calculated from first vectors associated with the substitute item codes and a second vector associated with the given item code. These limitations, as drafted,  represent simple processing steps that, under their  broadest reasonable interpretation, cover performance of the limitations in the mind. The claim encompasses a person mapping item codes of a product catalogue plotting vectors corresponding to item codes into a multidirectional space such as 3D space, with each vector assigned to one item code and then calculate similarity based on the vectors position as which of the vectors and hence items are close to each other which can be used for replacement or substituting one item for another when if one item is unavailable or out of stock. allocating each item looking at data collected and forming a simple judgement.  Thus, the claim recites a mental process which is an abstract idea as per “2019 PEG”. Since dependent claims 2-12 include reciting all the limitations    of claim 1, they all recite an abstract idea falling within “Mental Process”.
With regards to claim 19, it recites similar limitations as that of claim 1, but for but for the recitation of “by a processor” to implement the recited steps.  That is, other than reciting “by a processor” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “by the processor” language, the claim encompasses a person mapping item codes of a product catalogue plotting vectors corresponding to item codes into a multidirectional space such as 3D space, with each vector assigned to one item code and then determining similarity based on the vectors position as which of the vectors and hence items are close to each other which can be used for replacement or substituting one item for another when if one item is unavailable or out of stock, using the feedback from a transaction history.  Thus, the claim recites a mental process which is an abstract idea as per “2019 PEG”. Since dependent claims 2-12 include reciting all the limitations    of claim 1, they all recite an abstract idea falling within “Mental Process”. Since dependent claim 20 will include the limitations of claim 19, it recites an abstract idea falling within “Mental Process”.
Step 2A, prong one=Yes. Claims 1-12 and 19-20 recite an abstract idea falling within Mental Process.

Step 2A Prong 2 analysis:
Claims 1-12, and 19-20: The judicial exception is not integrated into a practical application.
	Claim 1 does not recite any additional elements. All the limitations, as analyzed under Step 2A, prong 1, recite abstract idea and do not impose any meaningful limits on the judicial exception.
Claim 2 recites obtaining feedback from a transactional history, which is an insignificant step for gathering data from a collected data and does not impose any meaningful limits on the judicial exception because such a step, as recited, can be done manually. Claim 2 does not recite any computing device implementing the step. 
Claims 3-4 recite training machine-learning models based upon collected data, which is a well-known process and does not impose any meaningful limits on the judicial exception, for example, see references: Reshelf et al. [US20210027302 A1; see para 0089, “classifier models are well known machine learning models that are trained to classify data items as belonging to one of multiple categories.”; and Grant et al. [US 20180157637 A1; see para 0070, “ Machine learning (ML) model 604 receives the features as input and generates a confidence score 605, which represents a likelihood that the user will understand referential phrase 602 out of context. ML model 604 is a trained machine learning model that uses a known machine learning techniques to generate a numerical score given a set of input features.”]
Claim 5 and 7 recites using a well-known Word2Vec algorithm and does not impose any meaningful limits on the judicial exception, for example, see reference Larchev et al. [US 20200019632 A1; see para 0062, “ applying a vectorization algorithm that creates a word vector for each word in the search query, where the vectorization algorithm creates word vectors such that similar words are located near each other in the vector space. For example, one known vectorization algorithm is Word2Vec.]
Claims 6, 8 -9 are a mere extension of the mapping step from claim 1 and does not impose any meaningful limits on the judicial exception, because such steps, as recited, can be done manually. Claim 2 does not recite any computing device implementing the step. .
Claims 10-12 are  a mere extension of the steps of claim 1 except for reciting the language that the steps providing substitute  item codes for different uses during online transaction in real time. However, the concept of providing data for online transactions was a well-known concept at the time of the Applicant’s invention and does not impose any meaningful limits on the judicial exception, for example, see references [ Chernomorov et al. US 20040024705 A, see para 0002, “ for example, a method for effecting purchase and sale clearing transactions in real time is known, which method is used in the CyberPlat system for online payments via Internet”; and EGEDY et al. [US 20170372280 A1; see para 0002, “ A common feature of currently used real-time payment procedures in the online purchase application is that the payment transaction is to be carried out by the consumer”].

Claim 19  recites the additional elements of using a generic computer system including a generic processor which merely describes how to generally “apply” the other mental judgements in a generic or general-purpose computer environment. The processor of the computer system is recited at a high level of generality and merely automates the steps of mapping item codes of a product catalogue plotting vectors corresponding to item codes into a multidirectional space such as 3D space, with each vector assigned to one item code and then determining similarity based on the vectors position as which of the vectors and hence items are close to each other which can be used for replacement or substituting one item for another when if one item is unavailable or out of stock, using the feedback from a transaction history.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    The claim 19 is directed to the abstract idea.
Limitations of dependent claim 20 are mere extension of the limitations of claim 19 but for the processor is operated by a generic cloud service which is a well-known concept of using cloud services for operations to process transactions with order fulfilments and merely describes how to generally “apply” the steps for operating the transactions in a generic technological environment. The concept of cloud services is recited at a high level of generality and merely automates the steps which can be implemented manually. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    The claim 20 similar to claim 19 is directed to the abstract idea.
Step 2A, prong 2= Claims 1-12 and 19-20 are directed to an abstract idea.

Step 2B analysis:	The claims 1-12 and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, claims 1-2, 6, 8-9 do not recite any additional elements such as a computer or a device implementing the steps.
The additional elements in the claims 3-5, 7, 10-12, 19-20 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the use of machine learning, WordVec2 algorithm, real time transactions were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. Examiner has cited references as evidences that the concepts are well-known and do not rise to any technological improvement:
Reshelf et al. [US20210027302 A1; see para 0089, “classifier models are well known machine learning models that are trained to classify data items as belonging to one of multiple categories.”; and Grant et al. [US 20180157637 A1; see para 0070, “ Machine learning (ML) model 604 receives the features as input and generates a confidence score 605, which represents a likelihood that the user will understand referential phrase 602 out of context. ML model 604 is a trained machine learning model that uses a known machine learning techniques to generate a numerical score given a set of input features.”].
Larchev et al. [US 20200019632 A1; see para 0062, “ applying a vectorization algorithm that creates a word vector for each word in the search query, where the vectorization algorithm creates word vectors such that similar words are located near each other in the vector space. For example, one known vectorization algorithm is Word2Vec.].
Chernomorov et al. US 20040024705 A, see para 0002, “ for example, a method for effecting purchase and sale clearing transactions in real time is known, which method is used in the CyberPlat system for online payments via Internet”; and EGEDY et al. [US 20170372280 A1; see para 0002, “ A common feature of currently used real-time payment procedures in the online purchase application is that the payment transaction is to be carried out by the consumer”
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, machine-learning models, WordVec2 algorithm, or real time transactions  using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, machine-learning models, WordVec2 algorithm, or real time transactions  are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-12, and 19-20 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-12, and 19-20 are patent ineligible.







Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.1.	Claims 1-12, 19-20 are rejected under 35 U.S.C. 103 as being obvious over Laserson et al. [US20210233101 A1], hereinafter Laserson in view of Ksyta, Martyna et al.[US 20210035188 A1], hereinafter Ksyta.

The applied reference of Laserson has a common Applicant and common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1, Laserson teaches a method, comprising: 
mapping item codes of a product catalogue to vectors plotted in multidimensional space based on contexts of the item codes within a transaction history; assigning each item code to a corresponding item vector [ See abstract, “item codes are mapped to multidimensional space as item vectors based on each item codes context relevant to other item codes in a product catalogue. A transaction history for a given customer is obtained and each item vector associated with a corresponding item purchase made by that customer is obtained. All item vectors per customer are summed to create an aggregated and single vector representing the purchase history of each customer. The aggregated customer-item vectors for the customers are plotted in the multidimensional space. The plotted customer-item vectors are then clustered into groupings based on their distances from one another in the multidimensional space”, and para 0013, “The system 100 provides a mechanism by which item codes of a product catalogue are mapped to multidimensional space as item vectors representing contexts between each item code within multidimensional space. A consumer's transaction history is comprised of transactions, each transaction is comprised of the item codes representing the items of a given transaction. Each item code assigned to its own item vector.”, and 
providing item codes for a given item code based on similarity values calculated from first vectors associated with the substitute item codes and a second vector associated with the given item code [See paras 0016, 0021, and 0030, which disclose plotting  vectors in multidirectional space representing item codes from a product catalogue and using Wprd2Vec algorithm to detect affinity between the vectors representing item codes [ “ [0016] In an embodiment, a Word2Vec model is applied to a given retailer's catalog of products (items) using item codes as the corpus of text-based words. The “sentences” that would be provided as input would be the transactions. Each transaction is defined as a set of items—“words” (item codes). Embedding ˜millions of catalog items into numeric vectors provides significant strength. Mathematical methods can be applied on the vectoral numeric representation of the catalog items to study the affinity between items and extract valuable information that can be monetized. The “Word2Vec” model is therefore leveraged to provide real-time product recommendations. One of the methods provided by “Word2Vec” model is that given a set of words, the model can assess the probability for any other word in the dictionary to appear in the same sentence as the given set of words. In the present modification, “Word2Vec” is adapted to a retailer's product catalog. Each item's context relative to the other items are defined as an item vector representing that item's locations within the multidimensional space. A consumer's transactions include a plurality of individual item vectors. …..”, [0021] An “item code” represents an item from a given retailer's product catalogue. Each item code's affinity to the other item codes defines that item's vector in multidimensional space. The affinity and item code vector determined by Word2Vec algorithms based on analysis of the retailer's transaction histories and product catalogue. An “item vector” is a mathematical expression showing points within the multidimensional space representing the contexts of a given item.”; [0030] “Initially, a product catalogue of a retailer comprises a plurality of item codes for products/items of the retailer. Transaction histories for transactions are expressed as a collection of words, each word representing an item code for a specific item associated with a given transaction. ].

Laserson fails to specify specifically that the  item code vectors with close affinity would represent similar items which can replace/substitute one for another such as out of stock items. Ksyta, in the same field of recommending similar products for unavailable or out-of-stock items by embedding products into mathematical vectors using wordvec2 algorithm, teaches missing limitations [see paras 0044, 0063, 0143, and 0146: 
[0044] In one non-limiting example product similarities are found using a neural net. The neural net may be used to map products into multi-dimensional vectors of real numbers (called embedding). For each vector (product) other vectors (products) are found which are close by in terms of distance—as a vector is a point in D dimensional space.
[0063] ……..the selecting unit 105 may be arranged to filter the similar products based on at least one of: products to be purchased by the customer (i.e. the products already present in the customer's virtual basket), products unavailable for order in the customer's chosen delivery slot (for example, those products which are out of stock)
[0143] the above described first embodiment may use ‘embeddings’ (also referred to as ‘word embeddings’) to determine the similarity of products…….. Moreover, it permits the discovery of patterns in customer behaviors, ……
[0146] Examples of software which may be used with regards to product embeddings are “word2vec” and/or “doc2vec”. Word2vec provides efficient estimation of work representations in vector space whilst doc2vec provides distributed representations of sentences and document].
Therefore, in view of the teachings of Ksyta, as discussed above, it  would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to modify Laserson to incorporate the concept of using item code embeddings into vectors in Laserson to determine similarity of products so that similar products can be recommended when require products are either unavailable or out of stock.

Regarding claim 2, the limitations, “ The method of claim 1 further comprising, obtaining feedback indicating whether at least one of the substitute item codes was purchased by a customer during a given transaction in place of the given item code”, are already covered in the analysis of claim 1 above, wherein the item-codes are extracted from a user’s past transaction history.

Regarding claims 3-4, Larson teaches that the method of claim 2 further comprising training a machine-learning model to modify selection of the substitute item codes based on the feedback for subsequent transactions when the given item code remains out-of-stock, wherein training further includes training the machine- learning model based on a specific transaction history associated with the customer  [see para 0037 wherein Machine-learning algorithms are used to group similar items based on the dimensions of the vectors defined in the multidimensional space based on a transaction history  [see paras 0030 and 0035 which disclose that item codes are extracted from transaction histories and converted into vectors in the multidirectional space for calculating affinity between the item-codes.].

Regarding claim 5, Laserson teaches that the method of claim 1, wherein mapping further includes resolving a total number of dimensions in the multidimensional space by processing a Word2Vec algorithm [See paras 0016 and 0021 already discussed for claim 1 above..] .

Regarding claim 6, Laserson teaches that the method of claim 1, wherein mapping further includes deriving the contexts based the transaction history for each item code but fails to teach using patterns of transactions. However, it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have considered patterns for the context of a transaction history in Laserson as what a purchaser has been buying for his shaving needs, or what he has been ordering for his breakfast in the past. 

Regarding claim 7, Laserson teaches that the method of claim 1, wherein mapping further includes generating the vectors by processing a Word2Vec algorithm with each word in a word dictionary set to a unique item code obtained from the product catalogue and with each sentence set to a unique transaction obtained from the transaction history [See paras 0015, 0016, and 0021 which have been discussed for claim 1 teach processing Wordvec2 algorithm with each word of an item code to convert into a vector

Regarding claim 8, Laserson teaches that the method of claim 1, wherein assigning further includes embedding each item vector within a corresponding item code entry in the product catalogue [See para 0016, which discloses processing Wordvec2 algorithm for embedding item codes from product catalogs into numeric vectors., “a Word2Vec model is applied to a given retailer's catalog of products (items) using item codes as the corpus of text-based words. The “sentences” that would be provided as input would be the transactions. Each transaction is defined as a set of items—“words” (item codes). Embedding ˜millions of catalog items into numeric vectors provides significant strength.”].

Regarding claim 9, the limitations, “The method of claim 1, wherein providing further includes selecting a specific one of the substitute item codes based on additional criteria other than the similarity values” are suggested by the combined teachings of Laserson and Ksyta as applied to claim 1, see Ksyta paras 0097-0101 which disclose features other than similarity attributes such as “ How many days ago the customer bought this product; [0099] How many orders of a particular product a customer has ordered before; [0100] What is the percentage of past customer's orders containing this product; [0101] What is the discounted in time number of past customer's orders containing this product” , and these features are different from similarity attributes as is clear from Ksyta paras 0125 and 0127, “0125] Initially, when considering products to be recommended to a customer the following are not taken into account: ……[0127] products which are similar to the favorites”. Therefore, in view of the teachings of Ksyta it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Laserson to incorporate the concept of considering other features such as how many days ago the customer bought this product, how many orders of a particular product a customer has ordered before, because such extra features would help the reason for recommending substitute /replacement items as there would be a better probability for the customer to accept the substitute/replacement item depending upon his frequency of requirement. 

Regarding claim 10, the limitations, “ The method of claim 9, wherein providing further includes providing the specific one of the substitute item codes to an online transaction interface in real time during a current transaction as an alternative to the given item code”, ” are suggested by the combined teachings of Laserson and Ksyta as applied to claim 1, see Ksyta paras 0086 –0088 which disclose items can be recommended on a web page in real time. Therefore, in view of the teachings of Ksyta it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Laserson to incorporate the concept of providing substitute/replacement item codes in real time, because there would be a better probability for the customer to accept the substitute/replacement item when suggested in real time rather than later.

Regarding claim 11, the limitations, The method of claim 9, wherein providing further includes providing the specific one of the substitute item codes to a picking system in real time during order fulfillment for a current transaction as an alternative to the given item code”, are similar to the limitations of claim 10 and would be unpatentable in view of the combined teachings of Laserson and Ksyta as per analysis in claim 10  for providing substitute item codes in real time for order fulfilment., because there would be a better probability for the customer to accept the substitute/replacement item when suggested in real time rather than later.

Regarding claim12, the limitations, “ The method of claim 9, wherein providing further includes providing the specific one of the substitute item codes to a management application in real time as a replacement item to stock on a store shelf in place of a given item associated with the given item code”, are similar to the limitations of claim 10 and would be unpatentable in view of the combined teachings of Laserson and Ksyta as per analysis in claim 10  for providing replacement item codes in real time to stock on a store shelf in place of a given item associated with the given item code, because there would result in stocking the shelves with items in real time so that the customers do not miss them when shopping for similar items. 


Regarding claim 19, the limitations, “  A system, comprising: at least one processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium; the instructions when executed by the at least one processor from the non-transitory computer-readable storage medium cause the at least processor to perform operations comprising: mapping item codes from a product catalogue to vectors plotted in multidimensional space; determining similarities between a given item code and other item codes based on the corresponding vectors plotted in the multidimensional space, selecting a replacement item code for the given item code based on the similarities and based on feedback values observed for transactions associated with the given item code when the given item code was out-of-stock and unavailable for purchase with the transactions; and providing the replacement item code in real time to subsequent transactions, order fulfillments, and alternative item shelf replenishment requests when the given item code is out-of-stock, unavailable for purchase with the subsequent transactions, unavailable to fulfill orders with the order fulfillments, and unavailable for stocking on a shelf of a store with the alternative item shelf replenishment requests”, are similar to the limitations of claim 1 and are covered in the analysis of claims such that the limitations of claim 19 are rendered obvious and unpatentable over Laserson in view of Ksyta. .

Regarding claim 20, combined teachings of Laserson and Ksyta  teach that the at least one processor performs the operations in real time over network connections to online transaction systems associated with the subsequent transactions, picking systems associated with the order fulfillments, and management applications associated with the alternative item shelf replenishment requests, as discussed for claims 1 and 12 above but for using  a cloud service. But Laserson does teach using cloud services , see paras  0048, and 0069.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Laserson et al. [US 20210217073 A1; see abstract] discloses mapping item codes into vectors within multidimensional space to calculate probabilities of determining close associations between items.
(ii)	 Morgan et al. [US 20190206555 A1; see claim 5] discloses a cloud-based system recommending substitute use for a medical product.
Collaborative filtering driven by fast semantic feature analysis on Spark Peng Yang1,2,3 • Liang Gu1,2,3 • Xuan Liu1,2,3  Springer Science+Business Media, LLC, part of Springer Nature 2018, retrieved from Dialog database on 07/11/2022 discloses [see page 21] that in order to classify an item into one of the most relevant categories, the process requires the step of measuring the correlation of the semantic vector of an item pv with the semantic vectors of each category and classifying the item pv into the category that is the most relevant to it.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625